Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	These claims are renumbered as follows:
Claims 1-5 remain as “Claims 1-5”.
Claim 7 becomes Claim 6, which depends on claim 1; reads as “The polyhydroxyalkanoate particle according to claim 1”. 
Claim 8 becomes Claim 7, which depends on claim 1; reads as “The polyhydroxyalkanoate particle according to claim 1”.
Claim 9 becomes Claim 8, which depends on claim 3; reads as “The polyhydroxyalkanoate particle according to claim 3”.
Claim 10 becomes Claim 9, which depends on claim 3; reads as “The polyhydroxyalkanoate particle according to claim 3”.
Claim 11 becomes Claim 10, which depends on claim 3; reads as “The polyhydroxyalkanoate particle according to claim 3”.
Claim 12 becomes Claim 11, which depends on claim 3; reads as “The polyhydroxyalkanoate particle according to claim 3”.

Reasons for Allowance
3.	Claim 1 was amended to limit the polyhydroxyalkanoate to “a polyhydroxyalkanoate having a degree of crystallinity of 30% or less” which is supported at page 4, paragraph [0015], of the specification as originally filed.  

Moreover, claim 6 was cancelled. 
	Thus, no new matter is present. 
	See Claim Amendment dated 12/14/2021.
4.	The present claims are allowable over the prior art references of record, namely Osakada et al. (US 7,435,567), WO 95/33064, and Whitehouse (US 2013/0225761). 
5.	Upon consideration of the issues in the present application based on applicants’ arguments presented at Pages 5-10 of their Remarks filed 08/17/2021 and new claim amendment dated 12/14/2021, the 103 rejections set forth in Paragraphs 3 and 4 of the prior Office action mailed 10/15/2021 are deemed to be overcome.  In particular, none of the references relied upon individually or in combination teaches or would have suggested the claimed specific polyyoxyalkanoate particle and aqueous dispersion comprising the same.
	Accordingly, claims 1-5 and 7-12 are deemed allowable over the prior art references of record.	

Correspondence
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764